[Cite as State v. Timm, 2022-Ohio-3010.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                               :       JUDGES:
                                            :       Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                  :       Hon. Patricia A. Delaney, J.
                                            :       Hon. Craig R. Baldwin, J.
-vs-                                        :
                                            :
GARY TIMM, JR.                              :       Case No. 21 CAA 11 0060
                                            :
        Defendant-Appellant                 :       OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 20 CR I 110738




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   August 30, 2022




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

MELISSA A. SCHIFFEL                                 FELICE HARRIS
CORY J. GOE                                         1465 E. Broad Street
145 N. Union Street                                 Columbus, OH 43205
3rd Floor
Delaware, OH 43015
Delaware County, Case No. 21 CAA 11 0060                                                  2


Wise, Earle, P.J.

        {¶ 1} Defendant-Appellant Gary Timm, Jr. appeals his October 2021 judgment of

conviction and sentence for one count of rape and one count of gross sexual imposition.

Plaintiff-Appellee is the state of Ohio.

                          FACTS AND PROCEDURAL HISTORY

        {¶ 2} In early 2019, A.R. was 15 years old. She lived with her grandfather, R.R.,

her uncle, B.R., her older sister L.R., and L.R.'s boyfriend, appellant herein.

        {¶ 3} In February 2019, L.R. gave birth to her and appellant's son. Shortly

thereafter, L.R., appellant, and the infant moved to their own apartment a short drive away

from R.R. At that point, A.R. had a good relationship with appellant. She considered him

a friend and had no reason to dislike or fear him.

        {¶ 4} On a date somewhere between March and May of 2019, A.R. went home

from school sick. Her uncle, B.R. picked her up, took her home, and then left for work.

Thereafter, appellant arrived at A.R.'s home to either drop off or pick up a car jack. While

there, appellant spoke with A.R. about being bullied at school, gave her some advice, and

then left.

        {¶ 5} Appellant returned a short time later to do laundry, something that was not

typical as L.R. usually handled that task or she and appellant did it together. L.R. was

supposed to do the laundry that day, but appellant volunteered. L.R. found this odd.

Before appellant left, L.R asked who was home at R.R.'s and appellant said A.R. was

home.

        {¶ 6} Once appellant arrived, he asked A.R. to accompany him to the basement

to start the laundry. Once in the basement, appellant told A.R. she looked tense and
Delaware County, Case No. 21 CAA 11 0060                                                 3


asked if she wanted a massage. A.R. said "I don't know" to which appellant responded

"Ya. I'll give you a massage." Appellant then directed A.R to lay on her stomach over a

barstool. Feeling uncertain, A.R. sat on the barstool. Appellant corrected her, telling her

"no, on your stomach." A.R. complied. Once A.R. was lying over the stool, appellant did

rub A.R.'s back, but then pulled her leggings and underwear down and digitally penetrated

her vagina. Taken by surprise, A.R. felt paralyzed with fear and unable to voice her

objection. Appellant then asked A.R. if she wanted "it" inside her, apparently referring to

his penis. A.R. found her voice, and said "No, I'm okay. I just want to go upstairs."

       {¶ 7} A.R. fixed her clothing and she and appellant went upstairs to the kitchen

where A.R. sat on the counter. Appellant asked A.R. "You're not going to tell anybody,

right?" A.R. stated she would not. Appellant then said "Okay. Give me a hug" and A.R.

complied.

       {¶ 8} About that time, L.R. made a Facetime call to appellant because he had

been gone longer than necessary for their usual routine of simply switching over laundry

loads and returning home in between instead of staying while the loads cycled. Asked

what was taking so long appellant said he was waiting for clothes to dry. L.R. asked where

A.R. was and appellant turned his phone to show A.R. sitting on the counter top. L.R.

thought something seemed odd about A.R. during the call, but dismissed the thought.

       {¶ 9} Sometime after that incident, appellant and L.R. were together at A.R.'s

house doing laundry. Appellant was helping A.R. take hair dye out of her hair using

peroxide, while L.R. was in and out of the room handing the laundry. A.R. had asked L.R

to help her with her hair, but appellant offered to do it. A.R. was seated in front of the

laundry room sink as appellant applied the peroxide. While performing the task, appellant
Delaware County, Case No. 21 CAA 11 0060                                                      4


would tap A.R.'s elbows to get her to stand up, and then rub his crotch against A.R.'s

buttocks. She would sit down and he would do the same thing again. Both were clothed,

but A.R. believed appellant had an erection. A.R. once again felt too frozen with fear to

respond and felt there was nothing she could do to make the assault stop.

          {¶ 10} A.R. did not tell anyone about either incident for a while. She eventually told

three friends who encouraged her to tell her grandfather, R.R. R.R. had noticed a change

in A.R. leading up to her disclosure both emotionally and physically as A.R. had lost a lot

of weight. R.R. left it up to A.R. to decide what she wanted to do next and initially A.R.

decided to do nothing. But later, A.R. told her pediatrician who advised her to contact

police.

          {¶ 11} At the direction of Delaware City Police Department Detective Daniel

Madden, R.R. took A.R. to Nationwide Children's Hospital Children's Advocacy Center

(CAC) for a video recorded forensic interview and physical exam. A.R. disclosed the

above outlined incidences to the interviewer. She further discussed the emotional impact

of the events and the fact that her sister told her that after she and appellant fight he also

asks her if she's going to tell anyone and then asks for a hug. Finally, A.R. underwent a

genital examination which was normal.

          {¶ 12} Detective Madden spoke to appellant who denied the allegations. He did

acknowledge going to A.R.'s house to do laundry and initially stated he was there for a

couple minutes; just long enough to switch over loads. He later stated he was there for

15 minutes, had advised A.R. to "keep her head up," and recalled the Facetime call from

L.R. He also confirmed that he helped A.R. with her hair, but stated L.R. was in the

basement with them the entire time.
Delaware County, Case No. 21 CAA 11 0060                                                  5


       {¶ 13} When A.R. told her sister L.R. what happened, L.R. was angry and did not

want to believe A.R. She confronted appellant who denied anything ever happened

between he and A.R. Sometime later, however, L.R. changed her mind. During an

argument with appellant he told L.R. "that's why your sister came on to me." Further, the

fact that A.R. said appellant asked if she was going to tell anyone and then asked for a

hug was familiar to L.R. because appellant did the same thing with her when they argued.

       {¶ 14} As a result of these events, on November 16, 2020, the Delaware County

Grand Jury returned an indictment charging appellant with one count of rape in violation

of R.C. 2907.02(A)(2), and one count of gross sexual imposition in violation of R.C.

2907.05(A)(1). Appellant pled not guilty to the charges and opted to proceed to a jury trial

which began on October 5, 2021 and concluded on October 7, 2021.

       {¶ 15} At trial, the state presented the above outlined evidence including the video

of A.R.'s forensic interview which was redacted as agreed upon by the state and counsel

for appellant.

       {¶ 16} Appellant testified on his own behalf. As to the first incident, he initially

stated he never borrowed a car jack, but later in his testimony stated he did. He testified

it was not unusual for him to stop by and do laundry and that nothing happened between

he and A.R. that day. He stated their interaction was limited to him seeing her on the sofa

crying and him telling her to keep her head up before he left. He stated neither the

Facetime call nor the hug after allegedly asking A.R. not to tell ever happened.

       {¶ 17} As for the second incident. Appellant confirmed he helped A.R. with her

hair, but stated L.R. was in the basement with them the entire time and therefore nothing

untoward happened between he and A.R.
Delaware County, Case No. 21 CAA 11 0060                                                  6


       {¶ 18} Appellant first testified A.R. was lying about these incidents, but he did not

know why. He later testified A.R. was lying to keep him away from his son so he would

go to prison and L.R. would get sole custody of their son.

       {¶ 19} After receiving the evidence and deliberating, the jury found appellant guilty

as charged. At a later sentencing hearing, appellant was sentenced to an indefinite prison

term of 6 to 9 years for rape, and a definite term of 12 months for gross sexual imposition.

Appellant was ordered to serve the sentences consecutively. Appellant was further

classified as a Tier III sex offender.

       {¶ 20} Appellant timely filed an appeal and the matter is now before this court for

consideration. He raises six assignments of error for our consideration as follow:

                                              I

       {¶ 21} "GARY TIMM WAS DENIED HIS RIGHTS TO DUE PROCESS AND A FAIR

TRIAL WHEN THE TRIAL COURT FAILED TO PROPERLY INSTRUCT THE JURY ON

THE DEFINITION OF FORCE."

                                             II

       {¶ 22} "THE STATE FAILED TO PRODUCE SUFFICIENT EVIDENCE TO

SUSTAIN A CONVICTION FOR RAPE IN VIOLATION OF MR. TIMM'S RIGHT TO DUE

PROCESS OF LAW GUARANTEED BY ARTICLE I, SECTION 10 OF THE OHIO

CONSTITUTION AND THE FOURTEENTH AMENDMENT TO THE UNITED STATES

CONSTITUTION."

                                             III

       {¶ 23} "GARY TIMM'S CONVICTION FOR GROSS SEXUAL IMPOSITION IS

AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE."
Delaware County, Case No. 21 CAA 11 0060                                                   7


                                             IV

       {¶ 24} "THE    TRIAL     COURT      ERRED       AND    VIOLATED       MR.    TIMM'S

CONSTITUTIONAL RIGHTS TO DUE PROCESS OF LAW AND A FAIR TRIAL BY

IMPROPERLY ADMITTING EVIDENCE IN VIOLATION OF OHIO EVID. R. 403 AND

404.

                                             V

       {¶ 25} "GARY TIMM, JR. WAS DENIED THE EFFECTIVE ASSISTANCE OF

COUNSEL GUARANTEED BY THE SIXTH AMENDMENT TO THE UNITED STATES

CONSTITUTION AND ARTICLE I, SECTION 10 OF THE OHIO CONSTITUTION."

                                             VI

       {¶ 26} "GARY TIMM, JR. WAS DENIED HIS CONSTITUTIONAL RIGHT TO A

FAIR TRIAL AS A RESULT OF THE CUMULATIVE ERRORS AT TRIAL."

                                              I

       {¶ 27} In his first assignment of error, appellant argues the trial court improperly

instructed the jury on the element of force for rape. We disagree.

       {¶ 28} An appellate court reviews a trial court's decision to give a particular set of

jury instructions under an abuse of discretion standard. State v. Martens, 90 Ohio App.3d

338, 343, 629 N.E.2d 462 (3d Dist.1993). If, however, the jury instructions incorrectly state

the law, then an appellate court will conduct a de novo review to determine whether the

incorrect jury instruction misled the jury in a matter materially affecting the complaining

party's substantial rights. State v. Kovacic, 11th Dist. Lake No. 2010-L-018, 2010-Ohio-

5663 ¶ 17. Furthermore, an appellate court must review jury instructions in the context of

the entire charge. State v. Hardy, 28 Ohio St.2d 89, 92, 276 N.E.2d 247 (1971)
Delaware County, Case No. 21 CAA 11 0060                                                   8


      {¶ 29} In this matter, a lengthy conversation took place between the trial court and

counsel regarding how the jury should be instructed on the element of force:



             THE COURT: Your jury instruction. What instruction is it that you

             want me to include?

             [COUNSEL FOR APPELLANT]: Well, it seems like there's going to

             be significant development of how the law characterizes force, use

             of force, case law and interpretation of that. I would point to * *

             *Schaim * * *, 65 Ohio St.3d 51. That's an Ohio Supreme Court case

             where the Court notes a defendant purposely compels another to

             submit to sexual conduct by force or threat of force if the defendant

             uses physical force against that person or creates the belief that

             physical force will be used if the victim does not submit.

             I would ask the court to consider including that as a – to expound or

             explain the use of standard use of force that's illustrated in OJI. I think

             there's probably going to be significant discussion over the

             definitions of force, use of forces, threat if force, probably leading the

             jury to have some questions about it as well. I think that would be

             very informative, of course, is a Ohio Supreme Court opinion.

             ***

             [COUNSEL FOR THE STATE]: And if that's the case, Your Honor, I

             would also ask the Court to put in the language that says the removal

             of clothing by a person also constitutes force. * * * I think that would
Delaware County, Case No. 21 CAA 11 0060                                                 9


           also be appropriate given the testimony that we've heard thus far and

           specifically from the victim.

           [COUNSEL FOR APPELLANT]: I guess I would ask for the specific

           case law on that. I think that's -- I think that a little less precise, to

           suggest that it's conclusive that it constitutes force. I'm not sure that's

           legally accurate.

           THE COURT: I actually wrote down a whole bunch because when I

           heard that language, I assumed that was going to be an issue on

           Rule 29. So I'm going to give you a whole bunch here. State versus

           Artis 2021-Ohio-2965; State versus Burton, 2007-Ohio-1660. I think

           I actually came up with Eskridge as well, even though ultimately

           Eskridge    was       based   on   familial   relationship,   parent-child

           relationship. I think there was removal of clothing there that would

           have sufficed. State verses Whitt, 2003-Ohio-5934. Those are the

           three that I wrote.

           So I have given an instruction that the removal of clothing for the

           purpose of - - without consent for the purpose of conducting the

           sexual - - for facilitating the sexual conduct itself is sufficient force.

           And I guess if you want to look at those over lunch, we can talk about

           them after lunch. I don't really have any problem.

           I note this case - - and I've looked at this case. I think it's called

           Shaim, * * *. It's now 40 - - almost 30 years old. So I'm not sure

           exactly whether the law has developed and whether the Supreme
Delaware County, Case No. 21 CAA 11 0060                                               10


           Court has come up with anything since then, but I'll certainly look at

           that. And do you have a thought on his request?

           [COUNSEL FOR THE STATE]: I'd like to go back and look at the

           case, the specific language that is being requested.

           THE COURT: So why don't you look at that case. You can look at

           the cases I've noted, and we'll come back and talk about it this

           afternoon.

           ***

           [COUNSEL FOR APPELLANT]: I'm sorry, Your Honor. Can you give

           me a quick rundown of those cases?

           The Court: Sure. Hold on.

           [COUNSEL FOR APPELLANT]: Is the principal that the removal of

           clothes is force and is necessarily force or - -

           [COUNSEL FOR THE STATE]: Without consent.

           THE COURT: Obviously removal of clothes with consent is not force.

           Removal of clothes without consent separate from the actual sexual

           act itself as long as it's done for facilitating the sexual conduct, then

           it is sufficient force to meet the element of force in a rape or gross

           sexual imposition under (A) - - I guess what is it - - (A)(2) of rape and

           (A)(1) of the GSI.

           The most recent one * * * it's a Sixth District case, but it's from this

           year. It's that Artis case that I gave. They cite a number of cases in

           there.
Delaware County, Case No. 21 CAA 11 0060                                               11


           And I believe there's Fifth District case law, but I - - I know there's

           law around the state on that issue. I don't know if there's any

           Supreme Court case law. But I've given that instruction at least two

           or three times in cases like this. That is usually an issue So - -

           [COUNSEL FOR APPELLANT]: So that's State versus Artis?

           THE COURT: Artis, A-R-T-I-S 2021-Ohio-2965. * * *

           [COUNSEL FOR APPELLANT]: Is this a can but are not required to

           find that the removal is sufficient, or is it the position that that's a

           required finding?

           THE COURT: Well, nothing is a required - - I guess it's all - - at the

           end of the day it's all up to the jury. Force is defined as any violence,

           compulsion or constraint physically exerted by any means upon or

           against a person or thing, cited Revised Code 2901.01(A)(1).

           The law is clear any amount of physical force or threat of force

           however slight is sufficient to support a rape conviction under

           Revised Code 2907.02(A)(2). State versus Heiney * * *, 2018-Ohio-

           3408. That's a Sixth District case. * * *.

           [COUNSEL FOR APPELLANT]: I guess the reason I ask Your Honor

           is: The defense agreed based on the case law that the removal of

           clothing can constitute force, but it's not necessarily force. In other

           words, if the jury is given that instruction, I have no problem with it.

           THE COURT: Artis' removal of D.B.'s pants is sufficient evidence of

           force, State versus Robertson, 2017-Ohio-4339, paragraph 67. The
Delaware County, Case No. 21 CAA 11 0060                                                12


           manipulation of a sleeping victim's body or clothing to facilitate

           sexual conduct is sufficient evidence of force, State versus Burton.

           Manipulation of a sleeping victim's clothing facilitates sexual conduct

           with sufficient force to support a conviction under 2907.02(A)(2).

           So I don't think its limited to a sleeping victim. I think removal of any

           clothing. I don't think it has to be a sleeping victim. I don't know why

           it would matter. But that's the law as I understand it, is that if you are

           moving or removing clothes without consent for the purpose of

           facilitating sexual conduct, that's sufficient force. So you can look at

           that and tell me if you disagree.

           [COUNSEL FOR APPELLANT]: I don't disagree. But I think where it

           gets muddy is that the jury has the option to find that, but then the

           jury also has the option to find that's not a mechanism of being

           purposely compelled. So it gets a little cloudy. But if the jury is

           instructed, yes, you can find removal of clothing is sufficient force,

           I've never disagreed with that. But you're not required to find that

           because clothing is alleged to have been removed, you know, even

           if you find - -

           THE COURT: I'm not sure how that's different than any other piece

           of evidence at the end of the day. I mean, * * * it's up to the jury to

           conclude whether they think that's sufficient force to * * *. At the end

           of the day, everything is up to them.

           ***
Delaware County, Case No. 21 CAA 11 0060                                                     13


              [COUNSEL FOR APPELLANT]: If the Court's inclination is to say you

              may find force if you find that clothes were removed, I have no

              objection to that, particularly if the Court is also willing to include what

              I asked for because I know I would ask the jury "You have to

              reconcile those two things" and make sure that proposed force

              includes everything else.

              [COUNSEL FOR THE STATE]: Your Honor, it should be as simple

              as legally defined if there's removal of clothes that constitutes

              enough force. * * * There's no balancing test which is what it sounds

              like he's asking for. It's a simple point of law that the removal of

              clothing * * * non-consensually to help facilitate a sexual offense can

              constitute force, and it's up the jury to decide.

              ***

       {¶ 30} Transcript of trial (T.) 310-322, emphasis added.

       {¶ 31} Trial counsel for appellant ultimately requested the trial court either issue

the standard Ohio Jury Instruction force instruction or include both the defendants and

the state's requested instruction. T. 322. The trial court did the latter and provided the

parties with the draft jury instruction to review. T. 442. The instruction read:



              Force means any violence, compulsion or constraint physically

              exerted by any means upon or against a person or thing. A defendant

              purposely compels another to submit to sexual conduct or sexual

              contact by force or threat of force if the defendant uses physical force
Delaware County, Case No. 21 CAA 11 0060                                                  14


              against that person or creates the belief that physical force will be

              used if the victim does not submit.

              Moving, removing or repositioning the clothing of another without

              their consent for the purpose of engaging in sexual conduct or sexual

              contact may constitute force. Threat includes a direct and indirect

              threat.



       {¶ 32} Counsel for appellant indicated he was satisfied with the instruction. T. 447.

       {¶ 33} We do not reach the issue of whether or not the instruction was proper.

Based on the foregoing, we find any error was invited. Under the invited error doctrine,

"a party is not entitled to take advantage of an error that he himself invited or induced."

State ex rel. Kline v. Carroll, 96 Ohio St.3d 404, 775 N.E.2d 517, 2002-Ohio-4849; State

v. Smith, 148 Ohio App.3d 274, 772 N.E.2d 1225, 2002-Ohio-3114, at ¶ 30. The

doctrine precludes a defendant from making "an affirmative and apparent strategic

decision at trial" and then complaining on appeal that the result of that decision

constitutes reversible error. State v. Doss, 8th Dist. Cuyahoga No. 84433, 2005-Ohio-

775 at ¶ 7, quoting United States v. Jernigan, 341 F.3d 1273, 1290 (11th Cir.2003).

Moreover, because appellant invited the error by requesting the instruction, he cannot

now argue plain error. State v. Rohrbaugh, 126 Ohio St.3d 3286, 2010-Ohio-3286, 934

N.E.2d 920, ¶ 10.

       {¶ 34} While appellant argues here on appeal that moving or removing clothes

without consent for the purpose of facilitating sexual conduct is not a correct or accepted

definition of force, as outlined above, during discussions with the trial court, counsel for
Delaware County, Case No. 21 CAA 11 0060                                                  15


appellant agreed that was a correct statement of law. T. 316. In an apparent strategic

decision, trial counsel asked the court to provide one of two instructions. The trial court

provided one of the instructions requested by trial counsel. Appellant cannot now claim

the instruction was erroneous.

       {¶ 35} The first assignment of error is overruled.




                                            II, III

       {¶ 36} In his second and third assignments of error, appellant argues his conviction

for rape is unsupported by sufficient evidence and his conviction for gross sexual

imposition is against the manifest weight of the evidence. We disagree.

                                      Applicable Law

       {¶ 37} On review for sufficiency, a reviewing court is to examine the evidence at

trial to determine whether such evidence, if believed, would support a conviction. State v.

Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991). "The relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt."

Jenks at paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307, 99

S.Ct. 2781, 61 L.Ed.2d 560 (1979). On review for manifest weight, a reviewing court is to

examine the entire record, weigh the evidence and all reasonable inferences, consider

the credibility of witnesses and determine "whether in resolving conflicts in the evidence,

the jury clearly lost its way and created such a manifest miscarriage of justice that the
Delaware County, Case No. 21 CAA 11 0060                                                  16


conviction must be reversed and a new trial ordered." State v. Martin, 20 Ohio App.3d

172, 175, 485 N.E.2d 717 (1st Dist.1983). See also, State v. Thompkins, 78 Ohio St.3d

380, 678 N.E.2d 541 (1997). The granting of a new trial "should be exercised only in the

exceptional case in which the evidence weighs heavily against the conviction." Martin at

175.

                                      The Convictions

         {¶ 38} Appellant was convicted of one count of rape pursuant to R.C.

2907.02(A)(2). That section provides no one shall engage in sexual conduct with another

when the offender purposely compels the other person to submit by force or threat of

force.

         {¶ 39} Appellant was further convicted of one count of gross sexual imposition

pursuant to R.C. 2907.05(A)(1). That section prohibits sexual contact with another, not

the spouse of the offender, when the offender purposely compels the other person to

submit by force or threat of force.

                                  Appellant's Arguments

         {¶ 40} Appellant argues the state failed to prove A.R. was compelled to submit to

rape by force or threat to force and the jury's finding of force or threat of force regarding

gross sexual imposition is against the manifest weight of the evidence.

         {¶ 41} Both 2907.02(A)(2) and R.C. 2907.05 (A)(1) require the victim's submission

to sexual contact or conduct to be obtained by force or threat of force. The force element

needed to prove the offense of gross sexual imposition is the same as it is for rape. State

v. Riggs, 10th Dist. Franklin Nos. 04AP-1279, 04AP1280, 2005-Ohio-5244 ¶120. In State

v. Eskridge, 38 Ohio St.3d 56, 58-59, 526 N.E.2d 304 (1988), the Supreme Court of Ohio
Delaware County, Case No. 21 CAA 11 0060                                                17


found the amount of force required to meet this requirement varies depending on the age

of the victim and the relationship between the victim and the defendant. Id. at ¶ 58.

However, some amount of force must be proven beyond the force inherent in the crime

itself. State v. Dye, 82 Ohio St.3d 323, 327, 695 N.E.2d 763, 766 (1998).

       {¶ 42} As discussed in the first assignment of error, appellant agreed to a jury

instruction which stated removing the clothing of another without consent for the purpose

of engaging in sexual conduct or contact may constitute force. While we will not address

whether or not that instruction is correct, we have recently held that placing a hand under

clothing without something more does not constitute force. State v. Moore, 5th Dist.

Morgan No. 21AP0003, 2022-Ohio-2349, ¶ 38.

       {¶ 43} Here, A.R. testified to something more. Appellant asked her to go to the

basement with him. He then directed A.R. to lie on her stomach over a barstool under the

ruse of giving her a backrub. Once appellant had manipulated A.R. into assuming this

vulnerable position, he pulled A.R.'s leggings and underwear down and digitally

penetrated her vagina. T. 232-235, state's exhibit 1. We find this evidence sufficient to

prove force and to support appellant's conviction for rape.

       {¶ 44} As to appellant's conviction for gross sexual imposition, A.R. testified that

while she was bent over the laundry room sink and appellant was putting peroxide in her

hair, appellant tapped her elbows in an "up" motion and then rubbed his crotch against

her buttocks. A.R. believed appellant had an erection at the time. A.R. sat down and

appellant repeated the same conduct. T. 238-242.

       {¶ 45} In arguing the jury lost its way in finding force was established for gross

sexual imposition, appellant points to minor inconsistencies between A.R.'s interview at
Delaware County, Case No. 21 CAA 11 0060                                                    18


the CAC and her trial testimony. But the jury viewed the interview and heard A.R.'s

testimony. While the jury may take note of inconsistencies and resolve or discount them

accordingly, such inconsistencies alone do not render a conviction against the manifest

weight or sufficiency of the evidence. State v. Wolters, 5th Dist. No. 21CA000008, 2022-

Ohio-538, 185 N.E.3d 601, ¶ 20, citing State v. Craig, 10th Dist. Franklin App. No. 99AP-

739, 2000 WL 297252, (Mar. 23, 2000) *3. Appellant further argues A.R. did nothing to

stop the assault, yet a victim is not required to prove physical resistance for an offender

to be guilty of gross sexual imposition. R.C. 2907.05(D). We therefore find the jury did not

lose its way in convicting appellant of gross sexual imposition.

       {¶ 46} The second and third assignments of error are overruled.

                                              IV

       {¶ 47} In his fourth assignment of error, appellant argues the state elicited

inadmissible victim-impact testimony from A.R. during trial and in the admission of the

video of A.R.'s interview at the CAC. He further argues other acts evidence was

improperly admitted. We disagree.

                                      403(A) Evidence

       {¶ 48} Before trial, appellant filed a motion in limine to exclude portions of the video

of A.R.'s interview at the CAC. Appellant argued in part that statements made by A.R.

during the interview were irrelevant and hearsay. Here on appeal, however, appellant

argues the video as well as portions of A.R.'s testimony were unfairly prejudicial because

they were replete with victim impact testimony and should have been excluded pursuant

to Evid.R. 403(A).

                                       Applicable Law
Delaware County, Case No. 21 CAA 11 0060                                                   19


       {¶ 49} Evid.R. 403(A) states: "Although relevant, evidence is not admissible if its

probative value is substantially outweighed by the danger of unfair prejudice, of confusion

of the issues, or of misleading the jury."

       {¶ 50} In reaching a decision involving admissibility under Evid.R. 403(A), a trial

court must engage in a balancing test to ascertain whether the probative value of the

offered evidence outweighs its prejudicial effect. State v. Hymore, 9 Ohio St.2d 122, 224

N.E.2d 126 (1967), paragraph seven of the syllabus. In order for the evidence to be

deemed inadmissible, its probative value must be minimal and its prejudicial effect great.

State v. Morales, 32 Ohio St.3d 252, 258, 513 N.E.2d 267 (1987). Furthermore, relevant

evidence which is challenged as having probative value that is substantially outweighed

by its prejudicial effects "should be viewed in a light most favorable to the proponent of

the evidence, maximizing its probative value and minimizing any prejudicial effect" to the

party opposing its admission. State v. Maurer, 15 Ohio St.3d 239, 265, 473 N.E.2d 768

(1984).

       {¶ 51} Testimony regarding the effect a defendant's criminal acts have on the

victim is usually irrelevant because it does not ordinarily involve the guilt or innocence of

the accused. State v. Wade, 8th Dist. No. 90145, 2008-Ohio-4870, 2008 WL 4358375, ¶

17. "Rather than proving any fact of consequence on the issue of guilt, victim impact

testimony tends to inflame the passions of the jury and risk conviction on facts unrelated

to actual guilt." Id., citing State v. White, 15 Ohio St.2d 146, 239 N.E.2d 65 (1968).

However, “[v]ictim-impact evidence is admissible in certain circumstances, such as when

the evidence relates to both the facts attendant to the offense and the effect on the victim.”
Delaware County, Case No. 21 CAA 11 0060                                                  20


State v. Rucker, 2d Dist. No. 24340, 2012-Ohio-4860, 2012 WL 5076193, ¶ 34, citing

State v. Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, 960 N.E.2d 955, ¶ 138.

                                 Video of A.R.'s Interview

       {¶ 52} Appellant challenges the admission of several portions of the CAC video of

A.R. wherein A.R. describes the anxiety the events have caused her, the process of telling

those close to her what happened, the confrontation between herself and her sister when

she did disclose the incidents, and her mental health struggles as a result of the incidents.

Like the jury instruction addressed in the first assignment of error, however, counsel for

appellant agreed as to which portions of the video were ultimately shown to the jury.

Conversation between the court and defense counsel regarding what defense counsel

wanted redacted from the video centered on statements made by A.R. indicating

appellant was "terrifying and creepy." T. 11-13. The state removed the portion of the video

defense counsel wanted removed. Counsel for appellant then approved the result and

further, lodged no objections when the video was played to the jury. T. 137-138,195-198.

       {¶ 53} Because trial counsel agreed to play the portions of the video shown to the

jury that he now complains of, we find appellant invited any error in regard to any victim

impact testimony contained in the video. State v. Wilson, 2017-Ohio-5724, 93 N.E.3d

1282, ¶ 38. While the state suggests this assignment of error should be reviewed under

the plain error standard of review, because appellant invited the error, he cannot now

argue plain error. State v. Rohrbaugh, 126 Ohio St.3d 3286, 2010-Ohio-3286, 934 N.E.2d

920, ¶ 10.

                              Victim Impact Trial Testimony
Delaware County, Case No. 21 CAA 11 0060                                                  21


       {¶ 54} We next address testimony by A.R. and R.R. regarding the emotional

impact of the offenses on A.R. socially, emotionally, and physically. Most of this testimony

was cumulative to statements A.R. made in the CAC video. A.R. also described how she

"freaked out" when after the events appellant was on trial for occurred, he came to her

house to visit his son. T. 245-247. A.R.'s grandfather, her friend F.H, and sister L.R. also

testified regarding A.R.'s reaction to appellant's visit to the house. T. 157. However, A.R.

discussed the same event in the CAC video shown to the jury as approved by counsel for

appellant. We therefore find the testimony was merely cumulative.

       {¶ 55} A.R. did testify to a few things that were not contained in the video.

Specifically, she stated she struggles with trust and described behaviors brought on by

her victimization such as cutting herself, pulling her own hair, and the development of an

eating disorder which caused her to lose more than 70 pounds. Appellant failed to object

to any of this testimony. We therefore review his challenge for plain error. The Supreme

Court of Ohio recently stated:



              Crim.R. 52(B) affords appellate courts discretion to correct "[p]lain

              errors or defects affecting substantial rights" notwithstanding an

              accused's failure to meet his obligation to bring those errors to the

              attention of the trial court. However, the accused bears the burden

              to demonstrate plain error on the record, State v. Quarterman, 140

              Ohio St.3d 464, 2014-Ohio-4034, 19 N.E.3d 900, ¶ 16, and must

              show "an error, i.e., a deviation from a legal rule" that constitutes "an
Delaware County, Case No. 21 CAA 11 0060                                                  22


               'obvious' defect in the trial proceedings," State v. Barnes, 94 Ohio

               St.3d 21, 27, 759 N.E.2d 1240 (2002).

               Even if the error is obvious, it must have affected substantial rights,

               and "[w]e have interpreted this aspect of the rule to mean that the

               trial court's error must have affected the outcome of the trial." Id. We

               recently clarified in State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-

               2459, 38 N.E.3d 860, that the accused is "required to demonstrate a

               reasonable probability that the error resulted in prejudice—the same

               deferential standard for reviewing ineffective assistance of counsel

               claims." (Emphasis sic.) Id. at ¶ 22, citing United States v.

               Dominguez Benitez, 542 U.S. 74, 81-83, 124 S.Ct. 2333, 159

               L.Ed.2d 157 (2004).

               If the accused shows that the trial court committed plain error

               affecting the outcome of the proceeding, an appellate court is not

               required to correct it; we have "admonish[ed] courts to notice plain

               error 'with the utmost caution, under exceptional circumstances and

               only to prevent a manifest miscarriage of justice.' " (Emphasis

               added.) Barnes at 27, 759 N.E.2d 1240, quoting State v. Long, 53

               Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph three of the

               syllabus.



         {¶ 56} State v. Thomas, 152 Ohio St.3d 15, 92 N.E.3d 821, 2017-Ohio-8011, ¶¶

32-34.
Delaware County, Case No. 21 CAA 11 0060                                                 23


       {¶ 57} We agree with appellant that the victim impact testimony he now challenges

was of no probative value and should have been excluded. However, we do not find plain

error. While the matter of the victim impact testimony is subject to a plain error analysis,

appellant has failed to raise or argue the existence of plain error here on appeal. The

burden is upon appellant to affirmatively demonstrate error on appeal. App.R. 16(A)(7);

State v. Sims 10th Dist. Franklin No. 14AP-1025, 2016-Ohio-4763, ¶ 10-11. We decline

to construct a plain error argument on appellant's behalf. Further, even if that were not

true, appellant cannot demonstrate the outcome of his trial would have been any different

without the testimony as A.R. gave a clear and consistent accounting of incidences of

rape and gross sexual imposition committed by appellant against her. Trial testimony also

showed that before the first incident, appellant returned to A.R.'s home under the guise

of doing laundry after he knew she was home alone. T. 292-294. Moreover, as discussed

above, the majority of the victim impact testimony was cumulative to the video of A.R.'s

forensic interview.

       {¶ 58} Because appellant has either invited error or failed to demonstrate plain

error we overrule his arguments in regard to victim impact testimony from the stand at

trial or as contained in A.R.'s CAC video.

                                        Other Acts

       {¶ 59} In his final argument under this assignment of error appellant argues the

trial court abused its discretion in permitting L.R. to testify to other acts of appellant.

Specifically, appellant argues L.R.'s testimony that after she and appellant would fight, he

would ask if she was going to tell anyone and then ask for a hug. Appellant argues this

testimony was elicited for the sole purpose of bolstering A.R.'s testimony regarding the
Delaware County, Case No. 21 CAA 11 0060                                                24


same behavior, and to prove his propensity to commit a crime. While we agree the

testimony was improper propensity testimony, we also find the error was invited and

harmless because the testimony was cumulative to the video of A.R.'s forensic interview

wherein A.R. provided the same information.

      {¶ 60} Evid.R. 404(B) prohibits evidence of a defendant's other acts when its only

value is to show that the defendant has the character or propensity to commit a crime.

Recently, in State v. Smith, 162 Ohio St.3d 353, 2020-Ohio-4441, 165 N.E.3d 1123 at ¶¶

36-38 the Supreme Court of Ohio stated:



             Evid.R. 404(B) categorically prohibits evidence of a defendant's

             other acts when its only value is to show that the defendant has the

             character or propensity to commit a crime. Other-acts evidence may,

             however, be admissible for another non-character-based purpose,

             such as "motive, opportunity, intent, preparation, plan, knowledge,

             identity, or absence of mistake or accident." Id. "The key is that the

             evidence must prove something other than the defendant's

             disposition to commit certain acts." State v. Hartman, 161 Ohio St.3d

             214, 2020-Ohio-4440, 161 N.E.3d 651, ¶ 22.

             In Hartman, we provided a guide for courts to evaluate proposed

             other-acts evidence to determine whether the evidence connects to

             a permissible purpose without relying on any improper character

             inferences. The threshold question is whether the evidence is

             relevant. Id. at ¶ 24; Evid.R. 401; see also State v. Williams, 134 Ohio
Delaware County, Case No. 21 CAA 11 0060                                                25


           St.3d 521, 2012-Ohio-5695, 983 N.E.2d 1278, ¶ 20. As we explained

           in Hartman, the problem with other-acts evidence is rarely that it is

           irrelevant; often, it is too relevant. Hartman at ¶ 25; see 1A Wigmore,

           Evidence, Section 58.2, at 1212 (Tillers Rev. 1983). In the Evid.R.

           404(B) context, the relevance examination asks whether the

           proffered evidence is relevant to the particular purpose for which it is

           offered, as well as whether it is relevant to an issue that is actually in

           dispute. Hartman at ¶ 26-27; see also Huddleston v. United States,

           485 U.S. 681, 686, 108 S.Ct. 1496, 99 L.Ed.2d 771 (1988).

           Thus, courts should begin by evaluating whether the evidence is

           relevant to a non-character-based issue that is material to the case.

           If the evidence is not premised on improper character inferences and

           is probative of an issue in the case, the court must then consider

           whether the evidence's value "is substantially outweighed by the

           danger of unfair prejudice, of confusion of the issues, or of

           misleading the jury." Evid.R. 403(A); Hartman at ¶ 29. Because

           other-acts evidence " 'almost always carries some risk that the jury

           will draw the forbidden propensity inference,' " courts should be

           vigilant in balancing the prejudicial impact of the evidence against its

           probative value. Id. at ¶ 33, quoting United States v. Gomez, 763

           F.3d 845, 857 (7th Cir. 2014) (en banc).
Delaware County, Case No. 21 CAA 11 0060                                                26


      {¶ 61} Analysis of this issue is complicated for two reasons. First, as discussed

above, the jury viewed the portions of A.R.'s CAC interview that defense counsel

approved. During the last two minutes of the video, A.R. told the examiner appellant's

habit of asking for a hug after a fight was significant to her sister L.R. and why. Neither

appellant nor the state mention or address this fact in their brief. Second, Detective

Madden testified that during his investigation into this matter, he found this information

corroborating and appellant lodged no objection. T. 343-344. The evidence therefore

came in without objection in two instances yet appellant challenges the third.

      {¶ 62} Over objection L.R. testified the portion of A.R.'s disclosure regarding

appellant asking if she was going to tell anyone about the assault and then asking for a

hug was significant to her. L.R. explained that after an argument between she and

appellant ended, he had a habit of asking "Can I get a hug?" and "Are you going to tell

anybody?" T. 298. While the state suggests several permissible reasons for the admission

of L.R.'s statements, none are applicable here. Upon review of the record we need not

guess as to why the state sought to admit the statements. L.R.'s statements were elicited

by the state to demonstrate appellant engaged in this behavior when he did something

wrong. The state said exactly that in its closing argument. T. 464. We find therefore, that

the statements were improper propensity evidence. But because the same information

came in through the CAC video as approved by trial counsel for appellant, and without

objection through Detective Madden, we must find any error was invited or harmless.

      {¶ 63} If a court finds that evidence was inadmissible under Evid. R. 404(B), the

court can still determine that the error was harmless. The Supreme Court of Ohio has

held that error is harmless if "there is no reasonable possibility that the evidence may
Delaware County, Case No. 21 CAA 11 0060                                                27


have contributed to the accused's conviction." State v. Drew, 10th Dist. No. 07AP-467,

2008-Ohio-2797. at ¶ 31, quoting State v. Bayless, 48 Ohio St.2d 73, 357 N.E.2d 1035

(1976), paragraph seven of the syllabus. Moreover, it is appropriate to find error harmless

where there is "either overwhelming evidence of guilt or some other indicia that the error

did not contribute to the conviction." State v. Ferguson, 5 Ohio St.3d 160, 166, fn. 5, 450

N.E.2d 265 (1983). "When considering whether error is harmless, our judgment is based

on our own reading of the record and on what we determine is the probable impact the

statement had on the jury." State v. Drew, supra, citing State v. Kidder, 32 Ohio St.3d

279, 284, 513 N.E.2d 311 (1987).

       {¶ 64} As mentioned previously, A.R. gave consistent, unwavering accountings of

rape and gross sexual imposition and for the first incident, trial testimony established

appellant took advantage of the knowledge that A.R. was home alone. Appellant, on the

other hand, was inconsistent in his explanations both at trial and in his statement to

Detective Madden during the investigation. T. 344-346. Appellant's statement to A.R.

asking her not to tell was admissible evidence, and appellant does not challenge that fact.

Asking A.R. not to tell anyone what he did to her demonstrates a consciousness of guilt.

We therefore find any error in the admission of L.R.'s statements was harmless.

       {¶ 65} The fourth assignment of error is overruled.

                                            V

       {¶ 66} In his fifth assignment of error, appellant argues trial counsel rendered

ineffective assistance by failing to challenge the Reagan Tokes Act as and

unconstitutional violation of the separation of powers doctrine, substantive due process,

and the due process clause of the Ohio and United States Constitution. We disagree.
Delaware County, Case No. 21 CAA 11 0060                                                 28


       {¶ 67} To prevail on a claim of ineffective assistance of counsel, a defendant must

demonstrate: (1) deficient performance by counsel, i.e., that counsel's performance fell

below an objective standard of reasonable representation, and (2) that counsel's errors

prejudiced the defendant, i.e., a reasonable probability that but for counsel's errors, the

result of the trial would have been different. Strickland v. Washington, 466 U.S. 668, 687–

688, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136,

538 N.E.2d 373 (1989), paragraphs two and three of the syllabus. "Reasonable

probability" is "probability sufficient to undermine confidence in the outcome." Strickland

at 694, 104 S.Ct. 2052.

       {¶ 68} This court has recently made its position clear regarding constitutional

protections and the Reagan Tokes Act in State v. Householder, 5th Dist. Muskingum No.

CT2021-0026, 2022-Ohio-1542:



              For the reasons stated in the dissenting opinion of The Honorable W.

              Scott Gwin in State v. Wolfe, 5th Dist. Licking No. 2020CA00021,

              2020-Ohio-5501, we find the Reagan Tokes Law does not violate

              Appellant's constitutional rights to trial by jury and due process of

              law, and does not violate the constitutional requirement of separation

              of powers. We hereby adopt the dissenting opinion in Wolfe as the

              opinion of this Court. In so holding, we also note the sentencing law

              has been found constitutional by the Second, Third, Sixth, and

              Twelfth Districts, and also by the Eighth District sitting en banc. See,

              e.g., State v. Ferguson, 2nd Dist. Montgomery No. 28644, 2020-
Delaware County, Case No. 21 CAA 11 0060                                                29


              Ohio-4153; State v. Hacker, 3rd Dist. Logan No. 8-20-01, 2020-Ohio-

              5048; State v. Maddox, 6th Dist. Lucas No. L-19-1253, 2022-Ohio-

              1350; State v. Guyton, 12th Dist. Butler No. CA2019-12-203, 2020-

              Ohio-3837; State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-

              Ohio-470. Further, we reject Appellant's claim the Reagan Tokes Act

              violates equal protection for the reasons stated in State v. Hodgkin,

              12th Dist. Warren No. CA2020-08-048, 2021-Ohio-1353.



       {¶ 69} Because we have previously found the Reagan Tokes Act is not an

unconstitutional violation of the separation of powers doctrine, substantive due process,

or due process, we find counsel for appellant did not render ineffective assistance by

failing to challenge the act.

       {¶ 70} The fifth assignment of error is overruled.

                                            VI

       {¶ 71} In his final assignment of error, appellant argues he was denied a fair trial

due to cumulative error as set forth in his preceding assignments of error. We disagree.

       {¶ 72} In State v. Brown, 100 Ohio St.3d 51, 2003-Ohio-5059, 796 N.E.2d 506, the

Ohio Supreme Court recognized the doctrine of cumulative error. The cumulative error

doctrine does not apply, however, where the defendant "cannot point to 'multiple

instances of harmless error.' " State v. Mammone, 139 Ohio St.3d 467, 2014-Ohio-1942,

13 N.E.3d 1051, ¶ 148 quoting State v. Garner, 74 Ohio St.3d 49, 64, 656 N.E.2d 623

(1995).
Delaware County, Case No. 21 CAA 11 0060                                          30


       {¶ 73} In the instant case, we have found only one instance of harmless error.

Therefore, the doctrine of cumulative error is inapplicable.

       {¶ 74} The final assignment of error is overruled.




By Wise, Earle, P.J.

Delaney, J. and

Baldwin, J. concur.




EEW/rw